Citation Nr: 0103560
Decision Date: 02/06/01	Archive Date: 03/12/01

DOCKET NO. 97-32 893A              DATE FEB 06, 2001

THE ISSUE

Whether a September 1997 decision of the Board of Veterans' Appeals
in which it was determined that new and material evidence had not
been submitted to reopen a claim of revocation of the forfeiture
declared against the appellant involved clear and unmistakable
error (CUE).

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

FINDINGS OF FACT

1. The veteran was a member of the Philippine Commonwealth Army in
the service of the Armed Forces of the United States from September
1941 to September 1942 and from June 1945 to June 1946. He was a
prisoner of war from April 1942 to September 1942. He died in July
1959.

2. On October 20, 1997, the Board received the appellant's motion
for revision of a Board decision of September 1997 regarding the
issue of whether new and material evidence had been submitted to
reopen a claim of revocation of the forfeiture declared against the
appellant based on CUE.

3. In a June 2000 order the United States Court of Appeals for
Veterans Claims (Court) vacated and remanded the Board decision of
September 1997 regarding the issue of whether new and material
evidence has been submitted to reopen a claim for revocation of the
forfeiture declared against the appellant.

CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction
to adjudicate the merits of the motion for revision of a decision
based on clear and unmistakable error. 38 U.S.C.A. 7111 (West Supp.
2000): 38 C.F.R. 20.1400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of
CUE except for those decisions which have been appealed to and
decided by the Court, and decisions on issues which have
subsequently been decided by the Court. 38 C.F.R. 20.1400 (2000).

The Court has vacated and remanded the Board decision of September
1997 regarding the issue of whether new and material evidence has
been submitted to reopen a claim for revocation of the forfeiture
declared against the appellant that was challenged on the basis of
clear and unmistakable error in the moving party's motion.

2 -

Thus, there is no final decision for the Board to review on the
basis of clear and unmistakable error. Accordingly, the Board does
not have jurisdiction to adjudicate the merits of the motion and it
is dismissed without prejudice.

ORDER

The motion is dismissed.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

3 -



